JOINT MOTION AND ORDER TO DISMISS


JOINT MOTION TO DISMISS

Plaintif^appellant, STEVEN R. LAY, and defendant/appellee, UNITED STATES FIDELITY & GUARANTY, through their undersigned respective counsel, move this Honorable court to dismiss this appeal with full prejudice as between STEVEN R. LAY and UNITED STATES FIDELITY AND GUARANTY COMPANY and at the cost of said defendant/appellee.
Respectfully submitted,
McBride, foret, rozas & LEONARD
Attorneys for DefendanVAppellee, United States Fidelity & Guaranty Company
*1203BY: /s/ Norman P. Foret NORMAN P. FORET
ONEBANE, DONOHOE, BERNARD, TORIAN,
DIAZ, McNAMARA & ABELL Attorneys for PlaintiffAppellant, Steven R. Lay
BY: /s/ Robert M. Mahony ROBERT M. MAHONY

ORDER

Considering the foregoing motion:
IT IS ORDERED that the appeal of STEVEN R. LAY is dismissed at the cost of UNITED STATES FIDELITY & GUARANTY COMPANY.
/s/ Catherine D. Kimball Justice of the Supreme Court